3 A.3d 666 (2010)
In re ESTATE OF Terry L. KENDALL, Deceased.
Petition of Susan L. Kendall.
Supreme Court of Pennsylvania.
August 18, 2010.

ORDER
PER CURIAM.
AND NOW, this 18th day of August, 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Does an Orphans' Court Division Judge have "inherent power," not possessed by judges in other divisions of the Court of Common Pleas, to sua sponte "correct" an alleged latent "mistake" in a final declaratory judgment order contrary to 42 Pa.C.S.A. § 5505 and the "obvious and patent error" rule enunciated by this Court in Commonwealth v. Holmes, 593 Pa. 601, 933 A.2d 57 (2007)?
2. Do this Court's decades old plurality opinion in Estate of Bell, 463 Pa. 109, 343 A.2d 679 (1975) and 20 Pa. C.S.A. § 3521 give an Orphans' Court Division Judge the unfettered and unlimited right to revise, reverse and amend a final declaratory judgment order at any time without regard to 42 Pa.C.S.A. § 5505?